40 F.3d 1247
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Edmundo ROCHA-BRENES, Defendant-Appellant.
No. 93-10695.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1994.*Decided Nov. 21, 1994.

Before:  WALLACE, Chief Judge, GOODWIN and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Edmundo Rocha-Brenes appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to being a deported alien found in the United States, in violation of 8 U.S.C. Sec. 1326(a).  Rocha's counsel has filed a brief asserting that Rocha has no nonfrivolous issue on appeal and has requested permission to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967).  Rocha has filed a pro se motion for appointment of new counsel.  Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no nonfrivolous issues for review.


3
Accordingly, counsel's motion to withdraw as counsel of record is GRANTED, Rocha's pro se motion for appointment of new counsel is DENIED, and the district court's judgment is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3